Citation Nr: 0739738	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for a bilateral 
hearing loss disability.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958 and December 1967 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision that denied 
service connection for a bilateral hearing loss disability 
and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that during service, she was stationed 
at MCAS Iwakuni, Japan where she was exposed to aircraft 
noise while working adjacent to a flight line.  She claims 
that although she was issued hearing protection, she was 
required to constantly answer the telephone as part of her 
duties and was unable to make much use of the hearing 
protection.  Her DD Form 214 indicates that her primary duty 
specialty was a passenger transportation clerk, and that the 
civilian equivalent to her specialty was a travel clerk.  

A review of the veteran's service records fails to 
corroborate her contentions as to noise exposure.  It is also 
noted that her service personnel records are not on file.  On 
remand, the Agency of Original Jurisdiction (AOJ) should 
obtain the veteran's personnel records and unit records for 
the relevant time frame to ascertain whether in-service noise 
exposure was likely.

The veteran underwent a VA audiological evaluation in 
December 2003.  It was opined that "the patient's history of 
noise exposure during military service more likely than not 
contributed to present sensory hearing loss."  It is 
unclear, however, what the basis for this conclusion is 
(e.g., the veteran's self-reported history or a review of 
historical records).  The examining audiologist also noted 
that the veteran denied having tinnitus.  However, in 
statements submitted to the RO in support of her service 
connection claims, the veteran has asserted otherwise.  
Specifically, the veteran contends that she has had constant 
ringing in her ears since service and that the only reason 
she denied having tinnitus at her examination was because she 
did not know what "tinnitus" was at the time.

Given the limitations of the December 2003 VA audiological 
evaluation, the Board finds that there is insufficient 
medical evidence to decide the claim.  Additional development 
is necessary prior to the adjudication of this claim to 
include a comprehensive VA audiological examination which 
reconciles the nature and etiology of any bilateral hearing 
loss and tinnitus.

In addition, the Board notes the veteran's claims folder is 
missing service medical records for her October 1955 to 
October 1958 period of military service.  Likewise, aside 
from two recent audiological evaluations, there are no 
records of diagnoses or treatment, if any, that the veteran 
has received since service for her alleged hearing loss and 
tinnitus.  On remand the RO should seek to obtain these 
records.  

Following the issuance of the statement of the case (SOC) in 
February 2005, the veteran submitted additional evidence.  
This evidence was received in January 2007, subsequent to 
certification of the appeal, and was not accompanied by a 
written waiver of AOJ review.  38 C.F.R. § 20.1304.  On 
remand this evidence should be reviewed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National 
Personnel Records Center (NPRC) to obtain 
the veteran's service medical records 
from October 1955 to October 1958.  The 
RO should also take measures to determine 
whether the veteran was exposed to loud 
noises during service through any 
available official records, to include 
the veteran's service personnel records, 
and particularly her enlisted appraisal 
reports.  Any other available means of 
obtaining verification from official 
sources regarding such noise exposure 
should be pursued by the RO.  For 
example, the base history of MCAS Iwakuni 
might assist the RO in determining the 
proximity of the flight line to the 
office in which the veteran used to work.  

All efforts to obtain government records 
should be fully documented, and the 
government facility must provide a 
negative response if records are not 
available.

2.  The AOJ should ask the veteran to 
identify any health care providers that 
have treated her for the alleged hearing 
loss and tinnitus since service to the 
present.  The AOJ should also advise the 
veteran that she may submit statements 
from persons with whom she served at MCAS 
Iwakuni to support her contention that 
she was exposed to noise while working 
there as a passenger transportation 
clerk.

3.  Following the evidentiary development 
listed above, the AOJ should schedule the 
veteran for an audiological examination 
to determine the etiology of  any 
bilateral hearing loss disability or 
tinnitus.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.   

The examiner is to indicate whether it is 
at least as likely as not that the 
veteran has hearing loss and/or tinnitus 
due to in-service exposure to noise, and 
whether it is at least as likely as not 
that hearing loss had its onset within 
one year of service separation. 

The examiner must provide a clear and 
complete explanation for each finding and 
opinion expressed.  It would be helpful 
if the examiners would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide 
a complete rationale for any opinion 
provided.

4.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, including the 
January 2007 audiological evaluation 
report submitted by the veteran after the 
February 2005 SOC.  If any benefit sought 
on appeal is not granted, the veteran and 
her representative should be provided a 
supplemental statement of the case and an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claim.  Her cooperation in VA's efforts 
to develop her claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. 
§ 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

